The property in question is so clearly within the statute which subjects all lands and personal estate, whether owned by individuals or corporations, to taxation (1 R.S. 387, § 1, as amended by Laws of 1881, chap. 293), that we think it unnecessary to follow in detail the elaborate argument of the appellant. It does not profess to bring the case within any of the exemptions specified in the statute (supra, § 1), and it fails to show any foundation for the claim that the system of water-works in which the property was employed, was in any sense a means or agency of village government. On the contrary, it is apparent that the relator was organized for private gain; that to increase this, it entered into a contract relation with the village, and thereby undertook for the substantial pecuniary consideration of $1,035 paid annually, and an exemption, while the contract lasted, from the payment of village taxes, to furnish it with certain limited and specified water facilities for the space of thirty years, and if during that time it failed to do so by reason of the faulty construction of the works, or damage to them by the elements, to accept a compensation reduced in a manner provided for in the contract.
Here are express stipulated advantages to each party, and nothing can be implied in favor of either. The relator agrees to furnish two watering troughs and drinking fountains with the necessary supply of water, and give to the village of Mt. Morris "the full use" of certain "hydrants and water flowing therefrom for the purpose of extinguishing fires and for the drilling or exhibition and parade of the fire department." These are the facilities above referred to. Upon such facts it cannot be fairly said that the means by which the company are enabled to furnish the facilities are devoted to public use. On *Page 100 
the contrary, they are devoted simply to the earning of money for the relator, and when payment ceases, the obligation to furnish the facilities is put an end to. The public have no claim except as it is secured by this payment. In that respect they take their place with other customers, and must respond according to the agreement.
An agency whose very existence depends upon the fulfillment of a contract, or the will of a third party, cannot be treated as a governmental agency. It has no inherent powers, and its exercise depends upon conditions over which the municipality has no control. The property may be taken for debt, insolvency cause its distribution among creditors, or by the mere action of its stockholders its capital may be reduced. (Laws of 1877, chap. 171.)
We are unable to regard such a body as in any sense an agent or instrument of the village corporation. It is, therefore, unnecessary to review the numerous cases collated and discussed by the learned counsel for the appellant. They relate to transactions of a public nature and to instrumentalities of government. None of them warrants the conclusion to which we are asked to come. The State authorizes the formation of water-works companies in its towns and villages (Laws of 1877, chap. 171), but it does not require one so organized to supply water to the town or village, nor does it require the town or village to take its supply of water from the company so formed. In the case of Mt. Morris, its board of trustees is given power and authority to contract with any water company for water and collect the amount agreed to be paid in such contract, as other village taxes are assessed and collected (Laws of 1879, chap. 365), and it may be conceded that the legislature might have exempted from taxation the property through which the contract was to be carried out. But it was not done. Exemption from village taxes was secured by contract, but that in no way affects the town, and we discover no reason why its officers should not place the property in question upon its assessment-rolls for assessment and taxation.
Within the rule contended for by the appellant, a corporation *Page 101 
organized for the construction of stone-crushing machines, to prepare material for streets, street sweepers, or fire engines, or the like, might successfully argue that its real estate should be exempt from taxation because it had contracted to supply those implements to some municipality, to be used by it in performance of duties imposed by law. In those cases it might in some general sense be said that the corporation owning the property was in the service of the town or city with which it contracted. The case before us presents that feature, but it cannot be said, upon principle or authority, that it is, therefore, exempt from taxation.
In the City of Rochester v. Rush (80 N.Y. 302) the property involved belonged to the city — had been purchased under the compulsion of a legislative act for a public purpose only, and was so retained by it. It was, therefore, thought to be exempt from taxation. The doctrine of that case has no application here. The village of Mt. Morris has no interest in, or concern with, the property sought to be taxed. It has simply the obligation of its owners, the water-works company, and it, and not the municipality, is the tax payer. Whether the tax is imposed or not, the obligation will remain. The learned counsel for the appellant seems to suppose the obligation could not be enforced, nor if broken, damages assessed, but those questions are not here. Nor, if well founded, would such contention aid the appellant. It might suggest that the affairs of the village had not been well looked after, but would afford no reason why the property of the relator should be exempt from its contribution in common with other property within the limits of the town to a just share of the public burden.
The decisions of the Special and General Terms are well made, and it follows that the judgment appealed from should be affirmed, with costs.
All concur.
Judgment affirmed. *Page 102